                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

   JAMIE LEONARD,                                    )
                                                     )
                  Plaintiff,                         )
                                                     )          Case No. 4:19-cv-00927
   v.                                                )
                                                     )
   ST. CHARLES COUNTY, ET AL.,                       )
                                                     )
                  Defendants.                        )

                          AMENDED HIPAA QUALIFIED PROTECTIVE ORDER

          Defendants Steven Harris, Donte Fisher, Lisa Baker, Katie Krankel Garofalo, and
   Theresa Martin’s Motion for a HIPAA Qualified Protective Order, [Doc. 72], is GRANTED as
   follows:
          Defendants’ attorneys of record in this litigation, may seek and obtain documents
   containing protected health information of the Plaintiff. Protected health information shall be
   used for the sole purpose of this litigation. Protected health information may be disclosed to
   other attorneys of record and other individuals assisting counsel in this action, including the
   parties, investigators, experts and consultants, provided that those individuals are informed of
   and agree to abide by the HIPAA requirements. No later than September 1, 2021, counsel shall
   collect all protected health information, including copies, and either destroy them or return
   them to the entity that produced them. If counsel keeps protected health information in a safe
   and secure environment, the information may be destroyed in compliance with a litigation file
   retention policy.

                                                         SO ORDERED:


                                                         ____________________________
                                                         United States District Court Judge

Dated October 27, 2020.
